DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 25, “the gap” in line 3 lacks proper antecedent basis.  Furthermore, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regards to claim 34, “the circumferential wall” lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 15, 19, 20, 25, 27, 31, 34, 36, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bean et al. (US Pat. No. 9,334,086 B2) in view of Walrath et al. (US Pat. No. 6,209,835 B1).
In regards to claim 1, Bean teaches a sensory display comprising a rotatable body (302, Fig. 8) for enclosing a product.
Bean does not teach an arm for supporting the body on a surface wherein the body is cantilevered with respect to the arm.
Walrath teaches an adjustable merchandise display structure comprising an arm (40, 44) for supporting a rotatable body (6) on a surface wherein the body is cantilevered with respect to the arm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bean’s display to include an arm for supporting the body on a surface, wherein the body is cantilevered with respect to the arm.  The motivation would be for the purpose of allowing the display to be attached to various structures in a retail environment and which can be manipulated to display merchandise as taught by Walrath (Col 1, Lines 33-37).
In regards to claim 2, modified Bean teaches the product is isolated from being touched by a user (i.e.; within interior space 307 of Bean).
In regards to claim 3, modified Bean teaches the body comprises a scent port (Bean: 354) for smelling the product.
In regards to claim 4, modified Bean teaches the scent port comprises a screen (i.e.; in like embodiments; Col 3, Lines 25-29 of Bean).
In regards to claim 5, modified Bean teaches the scent port comprises a scent valve (352; Col 6, Lines 8-14 of Bean).
In regards to claim 6, modified Bean teaches the scent valve (Bean: 352) is a gravity valve (i.e.; cover 352 is held in a closed position via spring 350 and an open position via rotation).
In regards to claim 10, modified Bean teaches the body (Bean: 302) is substantially cylindrical and comprises a circumferential wall (Bean: 318), the circumferential wall comprising a first end and a second end defining an interior space (Bean: 307) therebetween, the display further comprising a first cover (Bean: 352) for enclosing the first end of the circumferential wall, wherein the first cover comprises a first window (i.e.; surrounding 316) that magnifies the product.
In regards to claim 15, modified Bean teaches a second cover (Bean: 304) for enclosing the second end of the circumferential wall, wherein the second cover comprises a second window (i.e.; the bottom opening of 304) that magnifies the product.
In regards to claim 19, modified Bean teaches the first and/or second cover lockably engages the respective first and or second end of the circumferential wall (e.g.; 304 is locked with 308 of Bean).
In regards to claim 20, modified Bean teaches one or more keys (Bean: 324) for engaging with and removing the first and/or second cover, wherein the key comprises one or more protrusions that engage with indentations on the first and/or second cover (i.e.; the indentations adjacent 346; see Fig. 8 and 9 of Bean).
In regards to claim 25, modified Bean teaches the circumferential wall (Bean: 318) comprises an inner wall (Bean: 312) and an outer wall (i.e.; the outside surface) and wherein the inner wall comprises one or more apertures providing fluid communication between the gap and the interior space, and further comprising a moisture-controlling component (i.e.; the apertures are opened/closed by rotation of the cover).
In regards to claims 27, Bean does not teach a knuckle for supporting the body for rotation, wherein the knuckle comprises an inner knuckle and an outer knuckle, rotatably engaged to one another.
Walrath teaches an adjustable merchandise display structure comprising a knuckle for supporting a body (6) for rotation, wherein the knuckle comprises an inner knuckle (94) and an outer knuckle (110), rotatably engaged to one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bean’s display to include a knuckle for supporting the body for rotation, wherein the knuckle comprises an inner knuckle and an outer knuckle, rotatably engaged to one another.  The motivation would be for the purpose of allowing the display to be attached to various structures in a retail environment and which can be manipulated to display merchandise as taught by Walrath (Col 1, Lines 33-37).
In regards to claim 31, modified Bean teaches the body comprises an interior support (Bean: 306) for mounting the product, wherein the support remains stationary when the body is rotated (e.g.; 326 rotates into 336).
In regards to claim 34, as best understood with respect to the 112 rejection above, Bean teaches the support (Bean: 306) extends through a circumferential wall (i.e.; through the bottom of 318) and engages a knuckle (Bean: 330).
In regards to claim 36, modified Bean teaches the body protects the product from tampering and/or theft (i.e.; via lock 308 of Bean).
In regards to claim 38, modified Bean teaches the body provides a humidity controlled environment for the product (i.e.; closing and opening the vents would control humidity via o-ring 320; Col 6, Lines 19-26 of Bean).
In regards to claim 40, modified Bean teaches the body is supported so as automatically to return to a desired position after rotation (via spring 350; Col 6, Lines 14-18 of Bean).
Claim 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bean et al. (US Pat. No. 9,334,086 B2) and Walrath et al. (US Pat. No. 6,209,835 B1), and in further view of Smith et al. (US Pat. No. 10,384,834 B2).
In regard to claim 35, Bean does not teach the support comprises a clip.  Smith teach a container for aromatic sampling having a support (55) comprising a clip (Col 4, Lines 20-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bean’s display to have the support comprising a clip.  The motivation would be for the purpose of preparing the display specimens as taught by Smith (Col 4, Lines 20-23).
Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive.  Applicant argues Bean does not teach a rotatable body.  The examiner disagrees because the rotatable cover (302, Fig. 9) makes up a hollow body which houses the sample.  The cover includes rotatable cover ring (352), and the cover rotates relative to the base (304).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631